                                            Case 3:20-cv-02088-SI Document 9 Filed 09/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TINA BROWN-PRUITT,                                Case No. 20-cv-02088-SI
                                   8                   Plaintiff,
                                                                                           ORDER REASSIGNING ACTION
                                   9             v.
                                                                                           Re: Dkt. Nos. 6, 8
                                  10     ANDREW SAUL,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Both parties in this Social Security appeal have consented to the jurisdiction of a Magistrate

                                  14   Judge. Dkt. Nos. 6, 8. The matter is hereby transferred to the Assignment Committee for

                                  15   reassignment to a Magistrate Judge.

                                  16

                                  17          IT IS SO ORDERED.

                                  18   Dated: September 2, 2020
                                  19

                                  20                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
